OPINION
COOPER, Justice.
Sammy Wayne Vestal was convicted of having violated T.C.A. § 39-2102 by “abandoning the body of Sherry Lynn Fleenor on McQueens Knob located in Sullivan County,” and was sentenced to serve 11 months and 29 days in the county jail. The Court of Criminal Appeals reversed the conviction and dismissed the case.
Sammy Vestal and two friends, Greg Powers and Doug Moore,1 took Sherry Lynn Fleenor to Powers’ trailer where she smoked marijuana, drank beer, and rapidly drank about a pint of moonshine whiskey. She became quite ill and vomited several times before Vestal left the trailer. Later in the night, Powers and Moore discovered that Miss Fleenor had died. They then took Miss Fleenor’s body to McQueen’s Knob, a remote mountainous area, and buried it in a shallow grave. Vestal learned of the death and burial and went with Powers and Moore to the grave site to put additional material over the body. Vestal was indicted and convicted of violating § 39-2102, which provides:
Improper exposition or disposition of dead human body. Any person who willfully and unnecessarily, and in an improper manner, indecently exposes, throws away, or abandons, any human body, or the remains thereof, in any public place, or in any river, stream, pond, or other place, is guilty of a felony....
The trial court interpreted the statute to prohibit abandonment in any place other than the commonly accepted places of interment of dead bodies.
In the Court of Criminal Appeals, Vestal argued that the area in which the body was abandoned did not come within any of the statutory terms relating to place set forth in T.C.A. § 39-2102. The State took the position that the area where the body was abandoned was a “public place” and that the prosecution did not involve the term “other place” because under the statutory construction rule of ejusdem generis “other place” referred to some other body of water.2
*821The Court of Criminal Appeals agreed with the State’s analysis of the statute and held that, within the context of T.C.A. § 39-2102, “other place” means “other body of water.” The court concluded, and we agree, that the place where the body of Miss Fleenor was abandoned was not a “public place” as the term is generally defined. See Adams v. Monroe County Quarterly Court, 214 Tenn. 270, 379 S.W.2d 769 (1964), wherein the court quoted with approval the definition of “public place” found in Black’s Law Dictionary as follows:
A place to which the general public has a right to resort, not necessarily a place devoted solely to the uses of the public, but a place which is in point of fact public rather than private, a place visited by many persons and usually accessible to the neighboring public.
The Court of Criminal Appeals reversed the conviction and dismissed the case.
Contrary to the position taken in the Court of Criminal Appeals, the State now insists that “other place” means “any other place,” thereby giving a breadth of application to the statute encompassing the act of Vestal. The issue before this court then is whether the statutory language relating to place requires abandonment to occur in some specific place, as opposed to any place, to constitute an offense.
The State argues that the limitation of “other place” to “other body of water” would result in a statute which allows the most degrading and abusive disposal of a corpse, as long as the perpetrator, through foresight or fortuity, avoids public areas and bodies of water. The contention is that the restriction is illogical and this statute nonsensical if construed so as to allow such offensive conduct to go unpunished.
However, it should be noted that there are other statutes making it a crime to remove or disturb a dead body,3 to fail to report discovery of a dead body,4 or to fail to report a death occurring under suspicious, unusual, or unnatural circumstances.5 Arguably, the acts of Vestal were indictable under each of these statutes had the State chosen to do so.
On the other hand, if the State’s interpretation is correct, the element of location is abolished. The prior terms of location — “public place, or any river, stream, pond” — became meaningless and superfluous, since all of these would be encompassed by the broad meaning of “other place.” This court cannot presume that the legislature intended to place superfluous terms in the statute; and all language in a statute is presumed to have some meaning. See State v. Northcutt, 568 S.W.2d 636 (Tenn.Ct.Crim.App. 1978).
The common law rule with respect to disposition of dead bodies is expressed in 22 Am.Jur.2d Dead Bodies § 49 at 593 (1965), as “[a]ny disposal of a dead body which is contrary to common decency is an offense at common law.” See also, Annot., 81 A.L.R.3d 1071, § 2(a) at 1073 (1977), wherein it is pointed out that:
The solemnity and solicitude with which civilized people have attended to the burial of their dead found expression in common law which made disposal of a dead human body in any manner contrary to human decency an offense. To cast a dead body into a river, to cremate a dead body so as to create a public nuisance, and to mutilate a dead body were all offenses at common law.
At common law, the place of the indecent disposal of a body was not always important; the substance of the offense was the degrading handling of a human body which offended the public’s sense of decency and morals, or which exposed the public to the danger of contagious diseases or contamination of drinking water. See State v. Hartzler, 78 N.M. 514, 433 P.2d 231 (1967); Barker v. State, 215 Ark. 851, 223 S.W.2d 809 (1949); State v. Bradbury, 136 *822Me. 347, 9 A.2d 657 (1939). However, in codifying the common law with respect to the “improper exposition or disposition of a dead human body,” the legislature added the element of place to the offense. The prohibited locations delineated in T.C.A. § 39-2102 are those where the disposal or abandonment of a dead body would be likely to offend the public’s sense of decency and morals and to expose the public to danger of contagious diseases or contamination of the water supply. This choice of location evinces legislative intent to protect the public health by prohibiting disposal of dead bodies in locations conducive to the spread of disease; and it is the statute that the State elected as the basis of its prosecution rather than upon the other statutory offences committed by Vestal, or the arguably still existent common law offense of “indecent treatment of a dead body.” See Thompson v. State, 105 Tenn. 177, 58 S.W. 213 (1900).
We, therefore, hold that place is an essential element of an offence under T.C.A. § 39-2102, and that “other place” means any other place that poses the likelihood of exposing the public to offensive sights and the danger of contagious diseases, or contamination of the water supply. We find no evidence that McQueen’s Knob possesses these characteristics. The decision of the Court of Criminal Appeals is affirmed.
FONES and HARBISON, JJ., concur.
DROWOTA, J. and BROCK, C. J., dissent.

. Powers and Moore pled guilty to the charges against them.


. The State made this argument to forestall Vestal’s contention that a prosecution under the “other place” provision would render the *821statute void for vagueness as a violation of the Due Process Clause.


.T.C.A. § 38-602.


. T.C.A. § 38-605.


. T.C.A. § 38-708.